Citation Nr: 0906007	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-39 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II with vision impairment. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
September 1960 and from April 1961 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In January 2006, the 
Veteran testified at a hearing at the RO before the 
undersigned. 

This appeal was previously before the Board in July 2006, 
when it was remanded for additional development.  The issue 
of entitlement to service connection for tinnitus was 
included at that time.  Service connection for tinnitus was 
subsequently granted in a September 2008 decision and a 10 
percent evaluation was established.  This is considered a 
complete grant of the benefits sought on appeal, and the 
issue is no longer before the Board. 

While all the requested development was not accomplished, in 
view of the holding below, further remand is not in order. 


FINDINGS OF FACT

1.  More positive than negative evidence suggests that the 
Veteran had a temporary tour of duty in Vietnam in 1969.  It 
was reported to be 33 days and he has been awarded a Vietnam 
Service Medal.

2.  Recent clinical evidence has confirmed the presence of 
Type II diabetes mellitus apparently managed with oral 
medication.  Diabetic retinopathy was not shown.
CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
type II diabetes may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the holding below, further notice or development 
pursuant to the provisions of 38 U.S.C.A. § 5100 et seq. is 
not indicated.

The essential question in this case is whether the Veteran 
served time on the ground in Vietnam.  He asserts that he 
spent approximately 33 days there between August and 
September 1969.  It is indicated that he was sent there on 
temporary duty orders from Clark Air Force Base in the 
Philippines, which was his duty station.  It is asserted that 
he was sent to Vietnam to work on radar machinery at an Air 
Base in Country.  It is noted that this type of work is 
consistent with the Veteran's in-service specialty.

Review of the records does reveal that the Veteran was at 
Clark AFB during the time period in question.  Other 
documents now associated with the file also reveal that he 
was awarded a Vietnam Service Medal, suggesting that he may 
well have been on the ground in Vietnam as that would be 
consistent with what he was trained to do.

Attempts have been made by contact with the Air Force and the 
National Personnel Records Center to obtain additional 
information or verification.  The documents ultimately 
received included personnel evaluations for the time period 
as well as copies of other documents already on file.  While 
not showing the Veteran was in Vietnam, they do show very 
high appraisal of his personal and professional conduct as 
well as recommendations for promotion as quickly as possible.  
These would be consistent with an individual of good 
character.  As such, given the credible testimony presented, 
the other documents on file, and the unlikely event that any 
other pertinent evidence will be found, it is concluded that, 
with resolution of reasonable doubt in his favor, he had on 
land duty in Vietnam during his period of Active Duty.

It is noted that the attempt to obtain Office of Personnel 
Management records requested in the prior remand was not 
accomplished.  That is unneeded in view of the action taken 
herein.

Having resolved the above question, as type II diabetes, 
which has recently been diagnosed, is a presumptive disorder 
for Vietnam Veterans, service connection may be presumed.  As 
such, the appeal is allowed to that extent.  It is noted that 
there is no current evidence of diabetic retinopathy, but 
this ultimately goes to the rating of the disorder, not the 
granting of service connection, so will not be further 
discussed herein.


ORDER

Service connection for type II diabetes is granted.  The 
appeal is granted to this extent.


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


